Exhibit 10

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This Amendment (this “Amendment”) is entered into as of May 7, 2012 by and among
Bemis Company, Inc., a Missouri corporation (the “Company”), the Existing
Borrowing Subsidiaries (as defined in the Credit Agreement referenced below),
JPMorgan Chase Bank, N.A., individually and as administrative agent (the
“Administrative Agent”), and the other financial institutions signatory hereto.

 

RECITALS

 

A.            The Company, the Existing Borrowing Subsidiaries, the
Administrative Agent and the Lenders are party to that certain Second Amended
and Restated Long-Term Credit Agreement dated as of July 21, 2011 (the “Credit
Agreement”).  Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them by the Credit Agreement.

 

B.            The Borrowers, the Administrative Agent and the undersigned
Lenders wish to amend the Credit Agreement on the terms and conditions set forth
below.

 

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

1.                     Amendment of Credit Agreement.  Upon the “Effective Date”
(as defined below), the definitions of “Consolidated Net Worth” and “Loan
Documents” in Article I shall be amended in their entirety to read as follows:

 

“Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity and noncontrolling interests of the Company and its Consolidated
Subsidiaries at such time; provided, however, that other than for purposes of
Section 6.15, Consolidated Net Worth shall be calculated without giving effect
to increases or decreases therein after March 31, 2011 which result from changes
in the Company’s cumulative consolidated currency translation adjustment after
March 31, 2011.

 

“Loan Documents” means this Agreement and after the execution and delivery
thereof pursuant to the terms of this Agreement, each Promissory Note, each
Letter of Credit, each Letter of Credit Application and each amendment hereof
entered into in accordance with Section 8.2 hereof.

 

2.                     Representations and Warranties of the Company.  The
Company represents and warrants to the Administrative Agent and each Lender
signatory hereto that as of the date hereof:

 

(a)           The representations and warranties contained in Article V of the
Credit Agreement (treating this Amendment as a Loan Document for purposes
thereof), other than the representations and warranties in Sections 5.4 and 5.5
of the Credit Agreement, are true and correct as of the date hereof except to
the

 

--------------------------------------------------------------------------------


 

extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date; and

 

(b)           No Default or Unmatured Default has occurred at the time of or
immediately after giving effect to this Amendment.

 

3.                     Effective Date.  This Amendment shall become effective on
the date (the “Effective Date”) upon which it shall have been executed and
delivered by the Borrowers, the Administrative Agent and the Required Lenders
(without respect to whether it has been executed and delivered by all the
Lenders).  In the event the Effective Date has not occurred on or before May 11,
2012, this Amendment shall not become operative and shall be of no force or
effect.

 

4.                     Reference to and Effect Upon the Credit Agreement.

 

(a)           Except as specifically amended above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

(b)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Credit Agreement or any Loan Document, nor
constitute a waiver of any provision of the Credit Agreement or any Loan
Document.  Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended hereby.

 

5.                     Miscellaneous.  The Borrower hereby affirms its
obligations under Section 9.6(a) of the Credit Agreement with respect to this
Amendment.  This Agreement shall be construed in accordance with the internal
laws of the State of New York, excluding conflict of law principles providing
for the application of the laws of another jurisdiction, but giving effect to
federal laws applicable to national banks.  Section headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.  This Amendment may be executed
in any number of counterparts, each of which when so executed shall be deemed an
original but all such counterparts shall constitute one and the same instrument.

 

[Signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

BEMIS COMPANY, INC.

 

JPMORGAN CHASE BANK, N.A.,

 

 

individually and as Administrative Agent

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

 

BEMIS SWANSEA LIMITED

 

MACTAC EUROPE S.A.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

 

BEMIS COORDINATION CENTER S.A.

 

PERFECSEAL LIMITED

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Its:

 

 

Its:

 

 

[Signature Page to Amendment No. 1 to Credit Agreement (Bemis Company, Inc.)]

 

--------------------------------------------------------------------------------


 

[LENDER]

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

[Signature Page to Amendment No. 1 to Credit Agreement (Bemis Company, Inc.)]

 

--------------------------------------------------------------------------------